Exhibit 10(b)

 

AGREEMENT

FOR

SUPPLEMENTAL EXECUTIVE RETIREMENT PAY

 

This Agreement, effective as of April 1, 2004, is made by and between Stephen J.
Hemsley (“Executive”) and UnitedHealth Group Incorporated, a Minnesota
corporation (“UnitedHealth Group”).

 

WITNESSETH:

 

WHEREAS, Executive is currently employed as President and Chief Operating
Officer of UnitedHealth Group; and

 

WHEREAS, the Employment Agreement, dated effective October 13, 1999, between
Executive and UnitedHealth Group (“Executive’s Employment Agreement”) provides
that UnitedHealth Group will use its best efforts to establish and provide
Executive a supplemental retirement benefit plan; and

 

WHEREAS, UnitedHealth Group and Executive desire to enter into this Agreement
for supplemental employee retirement benefits; and

 

WHEREAS, UnitedHealth Group and Executive agree that this Agreement satisfies
the requirement in Executive’s Employment Agreement for UnitedHealth Group to
provide Executive a supplemental retirement benefit plan.

 

NOW, THEREFORE, based on the foregoing and the mutual promises which follow, the
parties hereto agree as follows:

 

1. Supplemental Retirement Benefit.

 

1.1. When Available. Upon Executive’s termination of employment with
UnitedHealth Group and all affiliates (except in the case of Executive’s death),
Executive shall receive a supplemental retirement benefit within sixty (60) days
following the date of such termination, or, if later, on the earliest date that
such payment would be fully deductible by UnitedHealth Group for federal income
tax purposes (but no later that one (1) year after such termination of
employment). If Executive dies after such termination of employment but before
payment, the payment Executive otherwise would have received shall be made to
Executive’s surviving spouse or, if no spouse survives him, to his estate.

 

1.2. Form of Benefit. UnitedHealth Group shall provide Executive a supplemental
retirement benefit in the form of a lump sum payment of cash.

 

1.3 Amount of Benefit. The amount of the lump sum payment shall be the actuarial
equivalent of the annual lifetime payments described below, assuming that such
annual payments begin sixty (60) days following the Executive’s termination of
employment with UnitedHealth Group and end with the payment due on or
immediately preceding the Executive’s death. If actual payment of the lump sum
is made later than sixty (60) days following such termination of employment,
such actuarial equivalent will be increased to take into account the actual date
of payment. For purposes of determining the actuarially equivalent lump sum, the



--------------------------------------------------------------------------------

amount of each annual lifetime payment shall be equal to the product of the
Executive’s accrued benefit percentage and Executive’s average eligible
compensation.

 

1.3.1. Accrued Benefit Percentage. The Executive’s accrued benefit percentage
shall be determined in accordance with the following table based on Executive’s
age at the time of Executive’s termination of employment with UnitedHealth Group
and all affiliates.

 

Age

--------------------------------------------------------------------------------

 

Accrued Benefit

Percentage

--------------------------------------------------------------------------------

51

  16.50%

52

  19.25%

53

  22.00%

54

  24.75%

55

  27.50%

56

  30.25%

57

  33.00%

58

  35.75%

59

  38.50%

60

  41.25%

61

  44.00%

62

  46.75%

63

  49.50%

64

  52.25%

65

  55.00%

 

1.3.2. Average Eligible Compensation. Executive’s average eligible compensation
shall be equal to one-fifth (1/5th) of eligible compensation paid to Executive
during the 60 months ending on the last day of the month immediately preceding
the month in which the Executive’s termination of employment with UnitedHealth
Group and all affiliates occurs, subject to the following rules:

 

All determinations of eligible compensation shall be made on a cash basis (and
not an accrual basis).

 

Eligible compensation shall mean Executive’s base annual salary together with
Executive’s annual cash incentive compensation. Executive’s base annual salary
shall mean the regular base cash pay (before deductions for taxes and similar
items) paid to Executive for services rendered to UnitedHealth Group. Base
annual salary does not include non-base pay such as benefits, perquisites,
allowances, per diem payments, bonuses, incentive compensation, equity
compensation, fringe benefits, special pay, awards or commissions. Base annual
salary includes regular base cash pay that is voluntarily contributed by
Executive to a qualified retirement plan or nonqualified deferred compensation
plan sponsored by UnitedHealth Group, but it shall not include earnings on those
amounts. Such amounts shall be included in base annual salary at the time they
would otherwise have been paid to Executive.

 

2



--------------------------------------------------------------------------------

Executive’s annual cash incentive compensation shall mean the Annual Incentive
Award paid to Executive under terms of the UnitedHealth Group Executive
Incentive Plan, or any short-term annual incentive award paid to Executive under
a predecessor or successor plan to the UnitedHealth Group Executive Incentive
Plan. Annual cash incentive compensation shall not include long-term Performance
Awards paid or payable to Executive under terms of the UnitedHealth Group
Executive Incentive Plan, any long-term incentive award paid or payable under
any successor plan to the UnitedHealth Group Executive Incentive Plan, the value
of any equity or other stock-related compensation awarded or paid or payable to
Executive or any compensation resulting from the sale of UnitedHealth Group
stock or exercise of UnitedHealth Group stock options. Annual cash incentive
compensation includes annual cash incentive compensation that is voluntarily
contributed by Executive to a qualified retirement plan or nonqualified deferred
compensation plan sponsored by UnitedHealth Group, but it shall not include
earnings on those amounts. Such amounts shall be included in annual cash
incentive compensation at the time they would otherwise have been paid to
Executive.

 

1.3.3. Imputed Age. Depending on the nature of Executive’s termination of
employment with UnitedHealth Group and all affiliates (as determined under
Executive’s Employment Agreement), Executive shall be imputed with additional
years of age in accordance with the following table for the purpose of
calculating the Executive’s accrued benefit percentage:

 

Termination

--------------------------------------------------------------------------------

 

Imputed Age

--------------------------------------------------------------------------------

By UnitedHealth Group without Cause, or by Executive for Good Reason other than
under Clause (F) of Section 3(h)(iii) of Executive’s Employment Agreement:

   

·        Within one (1) year of a Change in Control

 

Three (3) additional years of age.

 

·        Not within one (1) year of a Change in Control

 

Two (2) additional years of age.

 

By Executive for Good Reason under Clause (F) of Section 3(h)(iii) of
Executive’s Employment Agreement:

   

·        Within thirty (30) months after Change in Control

  Three (3) additional years of age.

·        Not within thirty (30) months after Change in Control

  Two (2) additional years of age.

In the event of Permanent Disability

  One (1) additional year of age.

 

3



--------------------------------------------------------------------------------

1.4. Actuarial Factors. The actuarially equivalent value of any optional form of
benefit shall be determined by consulting actuaries who are retained by
UnitedHealth Group and are acceptable to Executive (or, if applicable, to
Executive’s surviving spouse).

 

1.5. Vesting. Executive shall be fully (100%) vested in his accrued benefit.

 

2. Death Benefit. If Executive dies while employed by UnitedHealth Group or any
affiliate, neither Executive (including Executive’s heirs and estate) nor
Executive’s spouse will be entitled to a supplemental retirement benefit
described in Section 1. Executive’s surviving spouse, however, shall be entitled
to a lump sum payment equal to the benefit calculated in accordance with Section
1 as if Executive had terminated employment with UnitedHealth Group and all
affiliates the day before his death and without regard to Section 1.3.3. Payment
of the benefit shall commence within sixty (60) days following the date of
Executive’s death or, if later, on the earliest date that such payment would be
fully deductible by UnitedHealth Group for federal income tax purposes (but no
later than one (1) year after Executive’s death). Executive’s surviving spouse
shall be the person to whom Executive is legally married on the date of
Executive’s death. If such spouse survives Executive but dies before payment,
the payment she otherwise would have received shall be made to her estate. If no
such spouse survives Executive or if Executive dies after termination of
employment with UnitedHealth Group and all affiliates, no payments shall be made
under this Agreement after Executive’s death (except as provided under Section
1.1 of this Agreement).

 

3. Source of Payment. Benefits under this Agreement will be paid out of the
general assets of UnitedHealth Group, and Executive (or Executive’s surviving
spouse) will not have any preferred interest by way of trust, escrow, lien or
otherwise in any specific assets. The rights to payments to Executive (or
Executive’s surviving spouse) under this Agreement will be solely those of an
unsecured creditor of UnitedHealth Group. If a Change in Control occurs,
UnitedHealth Group will establish a “rabbi trust” for the benefit of Executive.
UnitedHealth Group will fully fund such trust to provide benefits under this
Agreement to the extent it can do so without causing Executive to include such
benefits for federal income tax purposes before receiving payment.

 

4. Nontransferability. Executive (and Executive’s surviving spouse) shall not
have the right to assign, encumber or otherwise anticipate the payments to be
made under this Agreement. The payments provided hereunder shall not be subject
to seizure for payment of any debts or judgments against Executive (or
Executive’s surviving spouse).

 

5. Tax Withholding. UnitedHealth Group may deduct from any benefit payment (and
transmit to the proper taxing authority) such amounts as it may be required to
withhold under any applicable federal, state or other law.

 

6. Parachute Payment Gross-Up. In the event that the benefit payments under this
Agreement (and any other agreement between Executive and UnitedHealth Group) are
“parachute payments” within the meaning of, and the regulations, rulings and
procedures under, sections 280G and 4999 of the Internal Revenue Code of 1986,
as the same from time to time may be amended (the “Code”), or other related or
successor sections and provisions of the Code at any time applicable thereto,
and become subject to excise taxes under section 4999 of the Code, UnitedHealth
Group will pay Executive the amount of such excise taxes plus all federal,

 

4



--------------------------------------------------------------------------------

state and local taxes applicable to UnitedHealth Group’s payment of such excise
taxes, including any additional excise taxes due under section 4999 of the Code
with respect to payments made pursuant to this Section 6. All determinations
required by this Section 6 shall be at UnitedHealth Group’s sole expense and
shall forthwith be made by UnitedHealth Group’s regularly engaged independent
public accounting firm. In determining the amount of excise tax which would be
payable by the Executive pursuant to section 4999 of the Code, such accounting
firm shall take into consideration and apply all non-includible, excludable and
exempt amounts of compensation in accordance with section 280G of the Code. The
parties shall cooperate fully by promptly providing such accounting firm all
information required to complete such determinations. Such determinations shall
be set forth in a written statement and analysis thereof issued by such
accounting firm which shall be promptly furnished to and shall be binding upon
the parties. In the event Executive is subject to any audit with respect to the
amount of such excise taxes, Executive and UnitedHealth Group will mutually
cooperate in contesting such audit; provided that UnitedHealth Group will pay
the cost of such contest and will reimburse Executive on an after-tax basis for
any additional excise taxes payable as a result of such audit and for any income
taxable to Executive as a result of UnitedHealth Group paying the cost of such
audit and any additional excise taxes. In the event any such audit results in a
refund, Executive will turn over the refund to UnitedHealth Group less any
income taxes incurred by Executive in respect of the receipt of the refund.

 

7. Claims Procedure.

 

7.1. Claims Procedure. Payments will be paid to Executive (and, if applicable,
to Executive’s surviving spouse) automatically without the requirement of an
application for benefits. If Executive or any other person is in disagreement
with any determination that has been made, a claim may be presented.

 

7.1.1. Making a Claim. The claim must be written and must be delivered to
UnitedHealth Group’s Board of Directors. Within ninety (90) days after the claim
is delivered, the claimant will receive either: (a) a decision; or (b) a notice
describing special circumstances requiring a specified amount of additional time
(but no more than one hundred eighty (180) days from the day the claim was
delivered) and the date by which a decision is expected to be reached.

 

If the claim is wholly or partially denied, the claimant will receive a written
or electronic notice specifying: (a) the reasons for denial; (b) the provisions
of this Agreement on which the denial is based; and (c) any additional
information needed in connection with the claim and the reason such information
is needed. Information concerning the claimant’s right to request a review and
right to file a civil action under section 502(a) of ERISA if a claim is denied
upon review will also be given to the claimant.

 

7.1.2. Requesting Review of a Denied Claim. If a claimant’s claim is denied, the
claimant must file a request to have the denial reviewed. The request for review
must be written and must be delivered to UnitedHealth Group’s Board of Directors
within sixty (60) days after claimant’s receipt of written notice that the claim
was denied. A request for review may (but is not required to) include issues and
comments the claimant wants considered in the review. Upon request, a claimant
is

 

5



--------------------------------------------------------------------------------

entitled to receive free of charge reasonable access to and copies of the
documents, records and information relevant to the claim. Within sixty (60) days
after delivery of a request for review, the claimant will receive either: (a) a
decision; or (b) a notice describing special circumstances requiring a specified
amount of additional time (but no more than one hundred twenty (120) days from
the day the request for review was delivered) and the date by which a decision
is expected to be reached.

 

If the claim is wholly or partially denied, the claimant will receive a written
or electronic notice specifying: (a) the reasons for denial; (b) the provisions
of this Agreement on which the denial is based; and (c) notice that upon request
the claimant is entitled to receive free of charge reasonable access to and
copies of the relevant documents, records and information used in the claim
process. Information concerning the claimant’s right to file a civil action
under section 502(a) of ERISA will also be given to the claimant.

 

7.1.3. In General. All decisions on claims and on reviews of denied claims will
be made by UnitedHealth Group’s Board of Directors. The Board of Directors may,
in its discretion, hold one or more hearings. The claimant may, at the
claimant’s own expense, have an attorney or other representative act on behalf
of the claimant, but the Board of Directors reserves the right to require a
written authorization.

 

7.1.4. Disability Claims. In general, the foregoing rules that apply to claims
and review of claims also apply to claims based on disability. There are,
however, certain different time frames and special rules that apply to claims
based on disability. The time period for responding to a claim is shortened from
ninety (90) days to forty-five (45) days. The time to respond may be extended by
thirty (30) days and then an additional thirty (30) days. A claimant must file a
request for review within one hundred eighty (180) days after the date that the
claimant received notice that the claim had been denied. The time period for
responding to a request for review is shortened from sixty (60) days to
forty-five (45) days. The time to respond may be extended by forty-five (45)
days.

 

8. Effect of Agreement. This Agreement embodies the entire understanding between
the parties with respect to the subject matter of this Agreement and supersedes
any and all prior understandings and agreements, oral or written, relating
thereto. Any amendment of this Agreement must be in writing and signed by both
parties.

 

9. Severability. Should any provision of this Agreement be held to be void,
invalid, unenforceable or illegal, the validity and enforceability of the other
provisions shall not be affected thereby.

 

10. Non-Waiver. Failure of either party to enforce any provision of this
Agreement shall not constitute or be construed as a waiver of such provision nor
of the right to enforce such provision.

 

11. Regulatory and Tax Status of Agreement. For purposes of the ERISA, this
Agreement is intended to be an unfunded pension plan maintained by UnitedHealth
Group for a select group of management or highly compensated employees, and
UnitedHealth Group will file

 

6



--------------------------------------------------------------------------------

with the Department of Labor the statement described in 29 C.F.R. §2520.104-23.
For purposes of income and social security taxes, the benefits provided under
this Agreement are intended to provide unfunded nonqualified deferred
compensation.

 

12. Governing Law. To the extent not governed by federal law, this Agreement
shall be governed by and construed under the laws of the State of Minnesota.

 

13. Interpretation. Capitalized terms not defined in this Agreement shall have
the meaning given to them in the Executive’s Employment Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

   

EXECUTIVE:

   

By

 

/s/    Stephen J. Hemsley

--------------------------------------------------------------------------------

       

Stephen J. Hemsley

   

UNITEDHEALTH GROUP INCORPORATED

   

By

 

/s/    David J. Lubben

--------------------------------------------------------------------------------

 

 

 

 

7